Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 4, 2008 (People v Carrasquillo, 49 AD3d 549 [2008], Iv denied 10 NY3d 860 [2008]), affirming judgment of the Supreme Court, Kings County, rendered April 13, 2006.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 *871US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Spolzino, J.E, Santucci, Dillon and Balkin, JJ., concur.